912 F.2d 463Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Wayne MOORE, Petitioner-Appellant,v.Fred W. GREEN, Warden, Brunswick Correctional Center,Respondent-Appellee.
No. 89-6717.
United States Court of Appeals, Fourth Circuit.
Submitted June 7, 1990.Decided Aug. 28, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CA-88-714-AM)
Jerry Wayne Moore, appellant pro se.
Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Va., for appellee.
E.D.Va.
DISMISSED.
Before K.K. HALL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Jerry Wayne Moore seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Moore v. Wright, CA-88-714-AM (E.D.Va. June 27, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
DISMISSED.



*
 Appellant has filed a motion seeking to compel the Attorney General of Virginia and other officials of the Commonwealth to test the blood and spermatozoa samples taken from the victim of the sexual assault for their DNA characteristics and to compare the results with appellant's blood sample which was taken on July 30, 1990, for DNA analysis pursuant to Va.Code Ann. Secs. 19.2-310.2 et seq.    We deny the motion.  The issue of DNA testing and comparison of the samples taken from the victim in light of Sec. 19.2-310.2 should be presented in the first instance to the Virginia courts